ORDER

PER CURIAM.
Tammy Leighton (Wife) appeals from the trial court’s judgment approving a Qualified Domestic Relations Order (QDRO) distributing Wife’s pension (SSM pension). We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court had jurisdiction to approve the QDRO distributing the SSM pension. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 84.16(b).